Citation Nr: 0504561	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-36 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a retroactive payment of Dependents' 
Educational Assistance benefits under Chapter 35, Title 38, 
United States Code.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to May 
1946.  He died in September 1989.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 decision of the 
Education Center at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  A December 2001 rating decision found the veteran's death 
was due to service-connected disability and as a result 
granted service connection for the cause of the veteran's 
death.  This rating decision also indicated that basic 
eligibility for dependent's educational assistance (DEA) 
benefits was established.  The appellant was notified of this 
award by VA correspondence dated in January 2002.

2.  The appellant filed a claim of entitlement to DEA 
benefits in September 2003, requesting retroactive benefits 
for coursework at University of Texas at San Antonio from 
1997 to 1999.




CONCLUSION OF LAW

The criteria for an effective date prior to October 16, 2002, 
for an award of DEA benefits under Chapter 35, Title 38, 
United States Code, have not been met.  38 U.S.C.A. §§ 3501, 
5113 (West 2002); 38 C.F.R. §§ 21.1029, 21.3021, 21.4131 
(2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for the cause of the veteran's death was 
established by rating decision dated in December 2001.  The 
RO also determined the appellant was eligible for dependents' 
educational assistance.  The appellant was notified of this 
determination by letter dated in January 2002.  That letter 
notified the appellant that to make a claim for Chapter 35 
benefits, she should complete an application for benefits.  A 
pamphlet concerning education benefits was provided to the 
appellant.  The appellant was also notified of her 
eligibility for Chapter 35 benefits by way of an undated 
letter from the RO.  This letter informed the appellant that 
she had 45 months of full time benefits and could use her 
benefits from the beginning date as selected by the 
appellant.  Specifically, she was informed that she could 
choose from the date of September 29, 1989, the date the 
veteran died; or the date of December 6, 2001, the date of 
the rating decision that granted service connection; or, any 
date between those two dates.  Additionally, the appellant 
was advised of the specific procedures necessary to utilize 
the benefits. 

An informal claim for benefits was received in September 
2003.  The appellant was then provided the form on which to 
complete her application, VA Form 22-5490, Application for 
Survivors' and Dependents' Educational Assistance, which was 
received at the RO on October 3, 2003.  The application 
indicated that the appellant had attended a graduate degree 
program from 1997 to 1999.  The appellant was requesting 
retroactive benefits for the period as reported on the 
electronic form.  The form was signed by the appellant and 
dated September 29, 2003.  

An electronic enrollment certification for the appellant was 
received by VA on October 15, 2003.  The form reported the 
appellant's enrollment in courses at University of Texas at 
San Antonio.  The enrollment was for a period beginning on 
August 25, 1997, and ending on August 10, 1999.  The form was 
signed by the certifying official on October 13, 2003.

The appellant's claim for benefits was denied because her 
claim was for a period of enrollment prior to October 16, 
2002, the date of receipt of her claim for education 
assistance benefits.

The appellant submitted her notice of disagreement in 
November 2003.  It was her contention that benefits should be 
paid retroactive to the date of the award of service 
connection.  She further noted that the period for which she 
was seeking benefits was within the designated dates for 
which her DEA eligibility had been established.  

The appellant was issued a statement of the case (SOC) in 
November 2003.  The SOC noted that the appellant's claim for 
Chapter 35 benefits was received in October 2003.  The SOC 
indicated that the retroactive benefits could not be paid 
because her application had not been received within one year 
from the date she was notified of eligibility.  

The appellant's substantive appeal was received in November 
2003.  It was the appellant's assertion that the one-year 
requirement was not applicable in this instance.  She 
maintained that because the claim upon which compensation 
benefits were awarded was received by VA in November 1997, 
and retroactive compensation benefits were granted pursuant 
to that claim, educational benefits arising therefrom should 
likewise be made retroactive to the date of receipt of the 
claim.  She argued that the dates for which educational 
benefits were sought were within the designated dates for 
which her DEA eligibility had been established.  She 
indicated that because she could not have filed a request for 
benefits during the pendency of the appeal for compensation 
benefits, she should not be precluded from receipt of such 
benefits during that period of time.  Therefore, she insists 
that retroactive benefits are appropriate in this instance.  


Analysis

VA regulations in effect at the time of the veteran's death 
and the appellant's initial application for VA benefits 
provided that payment of educational benefits was prohibited 
for any period earlier than one year prior to the date of the 
receipt of an application for educational benefits or the 
enrollment certification verifying the applicable enrollment 
periods, whichever was later.  See 38 C.F.R. § 21.4131(a)(2) 
(1989).

Subsequently, effective June 3, 1999, the regulations were 
amended to provide that if the award was the first award of 
educational assistance, payment of such benefits was 
prohibited beyond one year prior to the date of claim.  See 
38 C.F.R. 
§ 21.4131(d)(1)(ii) (2004).  The "date of claim" is defined 
as the date on which a valid claim or application for 
educational assistance is considered to have been filed with 
VA, for purposes of determining the commencing date of an 
award of that educational assistance.  38 C.F.R. § 21.1029(b) 
(2004).

On November 1, 2000, the President signed into law the 
Veterans Benefits and Health Care Improvement Act of 2000, 
Pub. L. No. 106-419, Sec. 113, 114 Stat. 1832 (2000) 
(codified as amended at 38 U.S.C. § 5113).  The amended 
statute provided that when determining the effective date of 
an award under Chapter 35, Title 38, United States Code, VA 
may consider the individual's application as having been 
filed on the eligibility date of the individual if that 
eligibility date is more than one year before the date of the 
initial rating decision and that individual submits an 
original application for educational assistance under chapter 
35 within one year of the rating decision.  38 U.S.C.A. § 
5113 (West 1991 & Supp. 2002).

In order for an eligible individual to claim educational 
assistance for pursuit of a program of education, the 
individual must file a formal claim.  See 38 U.S.C.A. 
§ 3034(a); 38 C.F.R. § 21.1030 (2004).

The date of the claim is the date on which a valid claim or 
application for educational assistance is considered to have 
been filed with VA for purposes of determining the commencing 
date of an award of that educational assistance.  If an 
informal claim is filed, and VA receives a formal claim 
within one year of that date, the date of claim is the date 
VA received the informal claim.  See 38 C.F.R. 
§ 21.1029(b) (2004).

VA will determine the commencing date of an award of 
educational assistance, using the latest of the applicable 
commencing dates.  When an eligible individual enters, or 
reenters into training, the commencing date of award of 
educational assistance will be determined, if it is the first 
award of educational assistance for the program of education, 
the commencing date of the award is the latest of: a) the 
date the educational institution certifies the course; b) one 
year before the date of claim is received or c) the effective 
date of the approval of the course, or one year before the 
date VA receives the approval notice, whichever is later.  
See 38 U.S.C.A. 
§ 3672; 38 C.F.R. § 21.4131(a) (2004).

In this case, the appellant is the widow of the veteran and 
VA has granted her entitlement to service connection for the 
cause of the veteran's death, i.e., the veteran died as the 
result of a service connected disability.  Therefore, the 
appellant is eligible for VA benefits under the provisions of 
38 U.S.C.A. § 3500 (Chapter 35, Dependents' Educational 
Assistance).

The record shows the appellant submitted an informal claim in 
September 2003, followed by an application for educational 
assistance in October 2003, which was accompanied by an 
enrollment certification covering the period from August 1997 
to August 1999.  Applying the relevant law and regulations to 
the facts of this case, the Board notes that the earliest 
date VA can authorize such benefits is either one year prior 
to the date a claim was received by VA (here, September 2003) 
or one year prior to the date an enrollment certification is 
received in VA (here October 2003), whichever is the later 
date.  Inasmuch as the date of receipt of the appellant's 
certification of enrollment is in October 2003, the earliest 
effective date for authorization for education benefits is 
one year prior to October 2003.  In the appellant's case, she 
is not eligible to receive the benefits for any period prior 
to October 2002.

The exception to this rule is provided by 38 U.S.C.A. § 5113, 
as amended, but the appellant does not qualify for this 
exception because her claim was not received within one year 
after the VA decision making her eligible.

The Board further finds that there is no basis in the law or 
facts herein to consider the appellant's request on the 
merits.  The appellant had not filed her claim for 
educational assistance benefits prior to September 2003.  The 
claim for compensation benefits cannot be construed as a 
coincidental claim for educational assistance benefits.  An 
application for educational assistance benefits is a separate 
application process for specific benefits.  An application 
for the intended benefits must be filed. See Crawford v. 
Brown, 5 Vet. App. 33, 35 (1993).  The appellant did not 
submit her application at the time she filed her application 
for dependency and indemnity compensation.  

The appellant argues that she was told during a phone call to 
VA that retroactive benefits could not be awarded for a 
period more than a year before the claim.  She does not 
remember when this conversation occurred.  There is no record 
of the conversation, and the conversation may have, in fact, 
occurred after the one-year window for a timely application 
(which ended in January 2003).  Moreover, a claim must be in 
writing.

Accordingly, following a careful and considered review of the 
record, the Board finds that the appeal must be denied.  
Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990)..


ORDER

Assignment of an effective date prior to October 16, 2002, 
for payment of Chapter 35 DEA benefits is denied.  


	
                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


